Name: Commission Regulation (EEC) No 1442/87 of 26 May 1987 amending Regulation (EEC) No 3153/85 laying down detailed rules for the calculation of monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 5 . 87 Official Journal of the European Communities No L 137/ 13 COMMISSION REGULATION (EEC) No 1442/87 of 26 May 1987 amending Regulation (EEC) No 3153/85 laying down detailed rules for the calculation of monetary compensatory amounts THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 90/87 (2), and in particular Article 12 thereof, Whereas detailed rules for the calculation of monetary compensatory amounts are laid down in Commission Regulation (EEC) No 3153/85 (3), as amended by Regula ­ tion (EEC) No 966/87 (4) ; Whereas Article 9 of Regulation (EEC) No 3153/85 lays down mechanisms to be applied for the comparison of offer prices with Community minimum prices in the case of certain agricultural products imported from third coun ­ tries in order to take account of the impact of the mone ­ tary situation ; whereas for both economic and technical reasons the system currently used in the egg, poultrymeat and albumin sectors should be aligned on that applied in the pigmeat sector ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, 'Article 9 On import from non-member countries of products which fall within : (a) the pigmeat, egg, poultrymeat and albumins sectors : the sluice-gate prices shall be deemed to have been respected whenever, for the product in question, the offer price : (i) in cases where positive monetary compensa ­ tory amounts are applied by the importing Member State, plus, (ii) in cases where negative monetary compensa ­ tory amounts are applied by the importing Member State , minus, the amount referred to below, is not less than the sluice-gate price . The amount is calculated by multiplying the sluice-gate price by a coefficient reflecting the percentage by which the currency of the im ­ porting Member State has appreciated or depreci ­ ated. (b) in the wine sector the reference free-at-frontier prices shall be deemed to have been observed whenever, for the product in question, the offer price (i) plus any positive monetary compensatory amount, (ii) minus any negative monetary compensatory amount, in no lower than the reference free-at-frontier price .' Article 2 This Regulation shall enter into force on 1 July 1987. HAS ADOPTED THIS REGULATION : Article 1 Article 9 of Regulation (EEC) No 3153/85 is hereby replaced by the following : This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 May 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 164, 24 . 6 . 1985, p. 6 . (2) OJ No L 13, 15 . 1 . 1987, p. 12. (J) OJ No L 310, 21 . 11 . 1985, p. 4 . &lt; OJ No L 91 , 3 . 4 . 1987, p. 11 .